Citation Nr: 0707341	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a right inguinal 
herniorrhaphy.

2.  Entitlement to an increased disability rating for chronic 
prostatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from July 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2005, the Board remanded the claims 
for additional development.  


FINDINGS OF FACT

1.  The veteran's right inguinal herniorrhaphy is not shown 
to be productive of a postoperative recurrent hernia that is 
readily reducible and well supported by truss or belt, or 
bilateral involvement.  

2.  The veteran's chronic prostatitis is productive of 
voiding dysfunction that requires him to wear absorbent 
materials which must be changed less than 2 times per day, 
but is not shown to require the wearing of absorbent 
material, which must be changed 2 to 4 times per day, urinary 
frequency with a daytime voiding interval less than one hour, 
or, awakening to void five or more times per night; nor is it 
shown to be productive of urinary tract infection, or urinary 
retention.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral inguinal hernia with status post herniorrhaphy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2006).

2.  The criteria for a rating of 20 percent, and no more, for 
chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that a compensable rating is warranted 
for his service-connected right inguinal herniorrhaphy, and 
that a rating in excess of 10 percent is warranted for his 
service-connected chronic prostatitis.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Right Inguinal Herniorrhaphy

The Board initially notes that in a rating  decision, dated 
in May 2006, the RO granted service connection for a residual 
scar, right inguinal herniorrhaphy, evaluated as 10 percent 
disabling.  This decision has not been appealed and is 
therefore not before the Board at this time.  The veteran's 
evaluation for his scar, his right inguinal herniorrhaphy, is 
therefore not within the scope of the issue on appeal, and 
will not be discussed.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2006), the veteran's service medical records 
show that in 1949 he underwent a right hernioplasty.  His 
separation examination report, dated in January 1953, notes 
that there had been no complications, and no sequelae, and 
that he had a 4-inch long diagonal scar in his right inguinal 
region that was WH (well-healed).  

In an unappealed decision, dated in March 1973, the RO 
granted service connection for right inguinal hernioplasty, 
evaluated as noncompensable (0 percent disabling).  

In October 2000, the veteran filed a claim for an increased 
rating.  In November 2001, the RO denied the claim.  The 
veteran has appealed.  

The veteran's right inguinal herniorrhaphy has been evaluated 
under 38 C.F.R. § 4.114, DC 7338.  Under DC 7338, a 
noncompensable rating is applicable for an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation is also provided for an inguinal 
hernia that is not operated, but is remediable.  The next 
higher evaluation of 10 percent requires a postoperative 
recurrent hernia that is readily reducible and well supported 
by truss or belt.  The note that follows provides for an 
additional 10 percent for bilateral involvement provided that 
the second hernia is compensable.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent 
only, added for the second hernia, if the latter is of 
compensable degree.  

The medical evidence dated during the time period in issue is 
in the form of VA progress notes, dated between 1999 and 
2005, and VA examination reports, dated in 2001 and 2006.  
None of the VA progress notes contains findings of a 
recurrent hernia.  

A VA examination report, dated in January 2001, notes that 
the veteran's history included a 1950 operation for a right 
inguinal hernia with "good results."  He reported continued 
discomfort in the area of the incision, sometimes with pain 
and sometimes with just a mild ache.  There are notations of 
"a sort of neuropathy from surgery," and that, "He has had 
absolutely no recurrence of the hernia."  On examination, 
the abdomen was flat, with a vague tenderness in the right 
inguinal area, but no recurrence of the hernia.  The relevant 
impression notes a history of right inguinal hernia repair 
and continued discomfort in the area of the operation, with 
no recurrence of the hernia.  

A VA examination report, dated in April 2006, notes that the 
veteran was status post right inguinal herniorrhaphy with 
"good results with no recurrence."  On examination, he wore 
an athletic supporter.  There was no ventral hernia.  There 
was a well-healed incisional scar in the right lower quadrant 
in the inguinal region that was slightly tender, with no 
recurrence of hernia.  The diagnosis was right lower quadrant 
scar from a right inguinal hernia with no recurrence of the 
hernia and only very slight tenderness of the scar.  

The Board finds that the claim must be denied.  There is no 
current evidence of an inguinal hernia.  Clinical records 
consistently show that there has been no recurrence since the 
veteran's in-service surgery.  Accordingly, the criteria for 
a compensable rating under DC 7338 are not shown to have been 
met, and the claim must be denied.  


B. Chronic Prostatitis

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the veteran's service medical records show that 
he received treatment for genitourinary symptoms on at least 
two occasions, in 1951 and 1953.  The post-service medical 
evidence shows that he was found to have prostatitis in a 
February 1973 VA examination report.  In November 1996, he 
underwent a radical retropubic prostatectomy after he was 
found to have adenocarcinoma of the prostate.  A February 
1999 VA examination report notes postoperative status total 
resection of prostate gland in 1996, with no documentary 
evidence of recurrence but some occasional intermittent 
incontinence of urine.  

In March 1973, the RO granted service connection for 
prostatitis, evaluated as noncompensable (0 percent 
disabling).  In December 1990, the RO increased the veteran's 
rating to 10 percent.  

In October 2000, the veteran filed a claim for an increased 
rating.  In November 2001, the RO denied the claim.  The 
veteran has appealed.  

The veteran's prostate condition has been evaluated under 38 
C.F.R. § 4.115b, Diagnostic Code 7527, which specifically 
directs that prostate gland injuries, infections, 
hypertrophy, and post-operative residuals be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

Under 38 C.F.R. § 4.115a, in evaluating voiding dysfunction, 
rate particular condition as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence:

With regard to the criteria for voiding dysfunction, a 20 
percent rating is warranted for:  Voiding dysfunction, 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.  

The medical evidence dated during the time period in issue is 
in the form of VA progress notes, dated between 1999 and 
2005, and VA examination reports, dated in 2001 and 2006.  
Overall, the VA progress notes contain multiple notations 
indicating that the veteran as some incontinence/urinary 
dribble, that he wears Depends, and/or that he requested 
additional Depends.  These reports also note prostate cancer 
by history, with no indication of recurrence.  Other progress 
notes are remarkable for notations as follows: VA progress 
notes, dated in February 2000, September 2001, April 2002, 
January 2003 and June 2005, indicate that the veteran denied 
bladder problems.  VA progress notes, dated in November 2001, 
August 2002, November 2002 and March 2003, indicate that the 
veteran has "stress incontinence."  A March 2004 VA 
progress note shows that the veteran reported that he took 
his Depends off at night to avoid chaffing.  

A VA examination report, dated in January 2001, indicates 
that the veteran reported "total incontinence of urine with 
just vague control," and that he had to wear three or four 
pads a day, and one at night.  Physical examination was 
unremarkable.  The relevant impression noted a history of a 
total radical prostatectomy, cancer of the prostate with no 
recurrence, and some incontinence of urine.  

A VA examination report, dated in April 2006, indicates that 
the veteran was wearing an athletic supporter.  The report 
indicates that he had no complaints regarding his prostate, 
and that his prostatectomy had no effect on his ADLs 
(activities of daily living) and that he was not receiving 
any treatment.  

The Board finds that a rating of 20 percent is warranted.  
The evidence shows that the veteran has periodically reported 
that he used Depends for urinary dribbling.  A number of VA 
progress notes contain notations of stress incontinence.  
There is no evidence of recurrence of his prostate cancer.  
Therefore, the Board finds that the evidence is at least in 
equipoise as to whether his disability has been productive of 
voiding dysfunction that requires him to wear absorbent 
materials which must be changed less than 2 times per day.  
Based on the foregoing, the Board finds that the criteria for 
a rating of 20 percent have been met under 38 C.F.R. § 
4.115a.  

A rating in excess of 20 percent is not warranted.  Under 
38 C.F.R. § 4.115a, a 40 percent rating is warranted for: 
voiding dysfunction: Requiring the wearing of absorbent 
material, which must be changed 2 to 4 times per day; urinary 
frequency: Daytime voiding interval less than one hour; or, 
awakening to void five or more times per night.  A 30 percent 
rating is warranted for: urinary tract infection: Recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management; or, obstructed 
voiding: Urinary retention requiring intermittent or 
continues catheterization.  

In this case, the evidence indicates use of absorbent 
material for "some incontinence," and that on a number of 
occasions the veteran denied any bladder symptoms.  Despite 
the veteran's assertions during his January 2001 VA 
examination of requiring three to four pads per day, there 
are no findings to show that he must change absorbent 
material 2 to 4 times per day, or that he has urinary 
frequency to the required degree.  In this regard, the 
medical evidence is considered more probative of the issue.  
Accordingly, the Board finds that the evidence is 
insufficient to show that wearing of absorbent material, 
which must be changed 2 to 4 times per day, or urinary 
frequency with a daytime voiding interval less than one hour, 
or, awakening to void five or more times per night.  
Furthermore, there are no findings to show that his disorder 
is productive of urinary tract infection, or urinary 
retention.  Therefore, the criteria for a rating in excess of 
20 percent are not shown to have been met.  


II.  Conclusion

To the extent that the claims have been denied, in reaching 
these decisions, the Board has considered the doctrine of 
reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's service-connected disabilities cause 
marked interference with his employment, or that such 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2001 and December 2005, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

The VCAA letters were mailed to the appellant after the 
initial RO adjudication of his claims.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the RO in March 2003.  For these reasons, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the May 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  In addition, to the extent that the Board has granted 
the claim for an increased rating for chronic prostatitis, 
any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  Therefore, VA's duty to notify the 
appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded examinations 
for the disabilities in issue.  The Board therefore finds 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A compensable rating for service-connected right inguinal 
herniorrhaphy is denied.  

A rating of 20 percent, and no more, for service-connected 
chronic prostatitis is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


